Fein, J. P., and Markewich, J.,
dissent in a memorandum by Markewich, J., as follows: The parties are both attorneys who, until their separation in 1979, had lived in Philadelphia following their 1973 marriage. Indeed, their joint tax returns were filed from there. They also maintained a Manhattan apartment, used from time to time for business visits here, the expense of which constituted a tax deduction. After their separation, petitioner-respondent wife moved into the New York apartment. According to respondent-appellant husband, she telephoned him in Philadelphia to come to the apartment here to discuss a problem. He consented, specifying a Sunday, to which she countered that only the day before would be convenient. He arrived at the apartment as requested and, when his wife opened the door in response to his ring, he was served by a male with Family Court process. The foregoing summarizes respondent-appellant’s factual presentation to Family Court on his motion to dismiss for invalid service of process. The wife’s claim is that the husband is a dual resident of both States, that there was no need to lure him here because he was here often to service corporate clients, and that, indeed, he used the Manhattan apartment to further romantic adventures, although somewhat incongruously she uses as evidence on this score the matchbook of a hotel claimed by her to have been the scene of assignation. Two alternative issues of fact are presented: was he a Manhattan resident as to whom the alleged "luring” was irrelevant, or was he brought here on a false representation (1 Weinstein-Korn-Miller, NY Civ Prac, par 308.10)? The picture is that of a classic traverse, requiring, in accordance with ancient New York law, a hearing as to both described issues. The very recitals in the majority writing emphasize that there is a basic question of fact in this traverse which may not be decided on papers alone. (Garabettian v Garabettian, 206 App Div 502; Allen v Betterly, 258 App Div 907; Knoll v Knoll, 6 AD2d 1030; Terlizzi v Brodie, 38 AD2d 762.) Family Court, denying the motion, found "that respondent has sufficient contacts with New York to enable the court to exercise personal jurisdiction over the respondent,” citing ABKCO Inds. v Lennon (52 AD2d 435). ABKCO is completely inapposite, involving as it does service in England in a commercial action based upon business done in this State (CPLR 301). The order should be reversed, and the matter remanded for hearing.